Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

Previous 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection to Claims 1-50 are withdrawn in view of Applicant’s amendment filed on 07/08/2022. 


Claim Rejections - 35 USC § 101


Previous 35 U.S.C. 101 rejection to Claims 34-49 are withdrawn in view of Applicant’s amendment filed on 07/08/2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-22, 24-39, 41-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-17, 19-34, 36-50 are rejected under 35 U.S.C. 103 as being unpatentable over Iwanami (EP 2908535) in view of Sivaramalingam et al. (U.S. Pub. No. 2020/0077132).


Regarding Claim 1, Iwanami discloses a method of retrieving media data (MPEG-DASH etc.), the method comprising:
retrieving data of an addressable resource information (ARI) track of a media presentation, the ARI track being separate from a manifest file for the media presentation, the ARI track being partitioned into samples, each sample describing corresponding addressable resources, the samples of the ARI track including data describing durations and sizes of the corresponding addressable resources (see paragraph 0029, fig. 9; a data structure of segment data of a high quality segment and a low quality segment.  Paragraph 0098 discloses that each data structure includes data describing the size of the segment for example a high quality segment 160 of 1024 kbps includes a subsegment #0 formed of a moof 163 and a mdat 164 etc. and each data structure includes data describing the duration of the segment for example the playback start time and end time of segment #2), the ARI track further including data including subsets of a switching set of the media presentation, the switching set comprising a plurality of media tracks including the addressable resources, the ARI track being a single track of the media presentation separate from the plurality of media tracks, the addressable resources comprising retrievable media data (see paragraphs 0078, 0086, 0098 and fig. 9; the data structure is divided into subsegments and determines whether or not representation is switched) 
determining the durations (see paragraph 0089 and fig. 8; time length) and sizes of the addressable resources from the data of the corresponding samples of the ARI track (see fig. 12; e.g., sidx);
determining one or more of the addressable resources to retrieve using the data of the corresponding samples of the ARI track including the durations and sizes of the addressable resources (see paragraphs 0069 and 0089); and
retrieving the determined addressable resources (see paragraph 0069).
However, Iwanami fails to disclose the plurality of media tracks being alternatives to each other and switchable between each other for bandwidth adaptation.
In an analogous art, Sivaramalingam et al. (U.S. Pub. No. 2020/0077132) discloses the plurality of media tracks being alternatives to each other and switchable between each other for bandwidth adaptation (see paragraphs 0016-0019).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Iwanami with the teachings of Sivaramalingam et al., the motivation being to make improvements in bandwidth consumption while streaming multimedia. 

Regarding Claim 17, Iwanami discloses a device for retrieving media data, the device (see fig. 1) comprising:
a memory configured to store media data (see fig. 1 (client storage unit, 42)); and 
one or more processors implemented in circuitry and configured to (see fig. 1 (client control unit, 41)):
retrieving data of an addressable resource information (ARI) track of a media presentation, the ARI track being separate from a manifest file for the media presentation, the ARI track being partitioned into samples, each sample describing corresponding addressable resources, the samples of the ARI track including data describing durations and sizes of the corresponding addressable resources (see paragraph 0029, fig. 9; a data structure of segment data of a high quality segment and a low quality segment.  Paragraph 0098 discloses that each data structure includes data describing the size of the segment for example a high quality segment 160 of 1024 kbps includes a subsegment #0 formed of a moof 163 and a mdat 164 etc. and each data structure includes data describing the duration of the segment for example the playback start time and end time of segment #2), the ARI track further including data including subsets of a switching set of the media presentation, the switching set comprising a plurality of media tracks including the addressable resources, the ARI track being a single track of the media presentation separate from the plurality of media tracks, the addressable resources comprising retrievable media data (see paragraphs 0078, 0086, 0098 and fig. 9; the data structure is divided into subsegments and determines whether or not representation is switched) 
determining the durations (see paragraph 0089 and fig. 8; time length) and sizes of the addressable resources from the data of the corresponding samples of the ARI track (see fig. 12; e.g., sidx);
determining one or more of the addressable resources to retrieve using the data of the corresponding samples of the ARI track including the durations and sizes of the addressable resources (see paragraphs 0069 and 0089); and
retrieving the determined addressable resources (see paragraph 0069).
However, Iwanami fails to disclose the plurality of media tracks being alternatives to each other and switchable between each other for bandwidth adaptation.
In an analogous art, Sivaramalingam et al. (U.S. Pub. No. 2020/0077132) discloses the plurality of media tracks being alternatives to each other and switchable between each other for bandwidth adaptation (see paragraphs 0016-0019).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Iwanami with the teachings of Sivaramalingam et al., the motivation being to make improvements in bandwidth consumption while streaming multimedia. 

Regarding claim 33, Iwanami and Sivaramalingam et al. discloses everything claimed as applied above (see claim 17).  Iwanami discloses wherein the apparatus comprises at least one of:
an integrated circuit;
a microprocessor (see fig. 1 (client control unit, 41)); or
a wireless communication device.


Regarding Claim 34, Iwanami discloses a computer-readable storage medium having stored thereon instructions that, when executed, cause a processor to:
retrieving data of an addressable resource information (ARI) track of a media presentation, the ARI track being separate from a manifest file for the media presentation, the ARI track being partitioned into samples, each sample describing corresponding addressable resources, the samples of the ARI track including data describing durations and sizes of the corresponding addressable resources (see paragraph 0029, fig. 9; a data structure of segment data of a high quality segment and a low quality segment.  Paragraph 0098 discloses that each data structure includes data describing the size of the segment for example a high quality segment 160 of 1024 kbps includes a subsegment #0 formed of a moof 163 and a mdat 164 etc. and each data structure includes data describing the duration of the segment for example the playback start time and end time of segment #2), the ARI track further including data including subsets of a switching set of the media presentation, the switching set comprising a plurality of media tracks including the addressable resources, the ARI track being a single track of the media presentation separate from the plurality of media tracks, the addressable resources comprising retrievable media data (see paragraphs 0078, 0086, 0098 and fig. 9; the data structure is divided into subsegments and determines whether or not representation is switched) 
determining the durations (see paragraph 0089 and fig. 8; time length) and sizes of the addressable resources from the data of the corresponding samples of the ARI track (see fig. 12; e.g., sidx);
determining one or more of the addressable resources to retrieve using the data of the corresponding samples of the ARI track including the durations and sizes of the addressable resources (see paragraphs 0069 and 0089); and
retrieving the determined addressable resources (see paragraph 0069).
However, Iwanami fails to disclose the plurality of media tracks being alternatives to each other and switchable between each other for bandwidth adaptation.
In an analogous art, Sivaramalingam et al. (U.S. Pub. No. 2020/0077132) discloses the plurality of media tracks being alternatives to each other and switchable between each other for bandwidth adaptation (see paragraphs 0016-0019).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Iwanami with the teachings of Sivaramalingam et al., the motivation being to make improvements in bandwidth consumption while streaming multimedia. 


Regarding Claim 50, Iwanami discloses a device for retrieving media data, the device comprising:
means for retrieving data of an addressable resource information (ARI) track of a media presentation, the ARI track being separate from a manifest file for the media presentation, the ARI track being partitioned into samples, each sample describing corresponding addressable resources, the samples of the ARI track including data describing durations and sizes of the corresponding addressable resources (see paragraph 0029, fig. 9; a data structure of segment data of a high quality segment and a low quality segment.  Paragraph 0098 discloses that each data structure includes data describing the size of the segment for example a high quality segment 160 of 1024 kbps includes a subsegment #0 formed of a moof 163 and a mdat 164 etc. and each data structure includes data describing the duration of the segment for example the playback start time and end time of segment #2), the ARI track further including data including subsets of a switching set of the media presentation, the switching set comprising a plurality of media tracks including the addressable resources, the ARI track being a single track of the media presentation separate from the plurality of media tracks, the addressable resources comprising retrievable media data (see paragraphs 0078, 0086, 0098 and fig. 9; the data structure is divided into subsegments and determines whether or not representation is switched) 
means for determining the durations (see paragraph 0089 and fig. 8; time length) and the sizes of the addressable resources from the data of the ARI track (see fig. 12; e.g., sidx);
means for determining one or more of the addressable resources to retrieve using the data of the ARI track including the durations and the sizes of the addressable resources (see paragraphs 0069 and 0089); and
means for retrieving the determined addressable resources (see paragraph 0057).
However, Iwanami fails to disclose the plurality of media tracks being alternatives to each other and switchable between each other for bandwidth adaptation.
In an analogous art, Sivaramalingam et al. (U.S. Pub. No. 2020/0077132) discloses the plurality of media tracks being alternatives to each other and switchable between each other for bandwidth adaptation (see paragraphs 0016-0019).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Iwanami with the teachings of Sivaramalingam et al., the motivation being to make improvements in bandwidth consumption while streaming multimedia.  

Regarding claims 3, 19 and 36, Iwanami and Sivaramalingam et al. discloses everything claimed as applied above (see claims 1, 17 and 34).  Iwanami discloses wherein each of the media tracks has a common segment, fragment, and chunk structure (see paragraphs 0064).

Regarding claims 4, 20 and 37, Iwanami and Sivaramalingam et al. discloses everything claimed as applied above (see claims 1, 17 and 34).  Iwanami discloses wherein the addressable resources comprise one or more of segments, fragments, or chunks (see paragraph 0025).

Regarding claims 5, 21 and 38, Iwanami and Sivaramalingam et al. discloses everything claimed as applied above (see claims 1, 17 and 34).  Iwanami discloses wherein the ARI track are time-aligned with the corresponding addressable resources of the switching set (see paragraphs 0010, 0011, 0013, 0090).

Regarding claims 6, 22 and 39, Iwanami and Sivaramalingam et al. discloses everything claimed as applied above (see claims 1, 17 and 34).  Iwanami discloses wherein the media tracks have a common chunk structure such that the media tracks each include playback-time-aligned chunks, and wherein the ARI track includes the samples for each of the corresponding playback-time-aligned chunks (see paragraphs 0011, 0013, 0039).

Regarding claims 8, 24 and 41, Iwanami and Sivaramalingam et al. discloses everything claimed as applied above (see claims 6, 22 and 39).  Iwanami discloses wherein determining the one or more of the addressable resources to retrieve comprises:
determining a playback time for which to retrieve an addressable resource of the one or more of the addressable resources (see paragraph 0089);
determining one of the samples of the ARI track corresponding to the playback time (see paragraph 0089);
determining the durations and sizes of the addressable resources of the playback- time-aligned chunks of each of the media tracks from the determined one of the samples of the ARI track (see paragraph 0089 and fig. 12); and
determining at least one of the addressable resources to retrieve for the determined playback time according to the determined durations and sizes (see paragraph 0089 and fig. 12).

Regarding claims 9, 25 and 42, Iwanami and Sivaramalingam et al. discloses everything claimed as applied above (see claims 1, 17 and 40).  Iwanami discloses wherein determining the one or more of the addressable resources comprises determining the one or more of the addressable resources having durations and sizes that satisfy target durations and sizes according to an operation mode, the operation mode comprising one of low-latency live, live, time-shifted, or video on demand (VoD) (see paragraph 0073).

Regarding claims 10, 26 and 43, Iwanami and Sivaramalingam et al. discloses everything claimed as applied above (see claims 1, 17 and 40).  Iwanami discloses wherein the data of the ARI track includes properties of all tracks of the switching set (see paragraph 0069).


Regarding claims 11, 27 and 44, Iwanami and Sivaramalingam et al. discloses everything claimed as applied above (see claims 1, 17 and 40).  Iwanami discloses wherein the ARI track comprises header information, the method further comprising processing the header information of the ARI track (see paragraphs 0039, 0102).

Regarding claims 12, 28 and 45, Iwanami and Sivaramalingam et al. discloses everything claimed as applied above (see claims 11, 27 and 44).  Iwanami discloses wherein the header information comprises one or more of a number of tracks in the switching set, a switching set identifier value, or a timescale identical to a timescale of a track of the switching set (see paragraph 0026).

Regarding claims 13, 29 and 46, Iwanami and Sivaramalingam et al. discloses everything claimed as applied above (see claims 1, 17 and 34).  Iwanami discloses wherein the ARI track includes a sample for each chunk of the switching set in a time-aligned manner (see paragraphs 0010, 0011, 0013, 0090). 

Regarding claims 14, 30 and 47, Iwanami and Sivaramalingam et al. discloses everything claimed as applied above (see claims 1, 17 and 34).  Iwanami discloses wherein the data of the ARI track includes, for at least one of the addressable resources, one or more of an indication of whether the resource is a start of a segment, whether the resource starts with a stream access point, a type for the stream access point, an offset to the resource, a size of the resource, a quality of the resource, a number of prediction pairs signaled, or a set of one or more of the prediction pairs each comprising a window value and a bitrate value (see paragraphs 0019, 0039, 0090, 0098; start of segment).

Regarding claims 15, 31 and 48, Iwanami and Sivaramalingam et al. discloses everything claimed as applied above (see claims 1, 17 and 34).  Iwanami discloses retrieving the manifest file for the media data, the manifest file including one or more of an indication that the ARI track is provided as an adaptation set with a single track or an indication of one or more of the switching sets associated with the ARI track (see paragraph 0094).

Regarding claims 16, 32 and 49, Iwanami and Sivaramalingam et al. discloses everything claimed as applied above (see claims 1, 17 and 34).  Iwanami discloses wherein the manifest file comprises a media presentation description (MPD) (see paragraph 0094).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 18 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Iwanami and Sivaramalingam et al. as applied to claims 1, 17 and 34 above, and further in view of Stockhammer (U.S. Pub. No. 2018/0288500).

Regarding claims 2, 18 and 35, Iwanami and Sivaramalingam et al. discloses everything claimed as applied above (see claims 1, 17 and 34).  However, Iwanami and Sivaramalingam et al. are silent as to wherein the switching set comprises a common media application format (CMAF) switching set.
Stockhammer discloses wherein the switching set comprises a common media application format (CMAF) switching set (see paragraph 0031).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Iwanami and Sivaramalingam et al. with the teachings of Stockhammer, the motivation being to provide low-latency and backward compatibility. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NNENNA EKPO
Primary Examiner
Art Unit 2425


/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        August 25, 2022.